Amendment to Employment Agreement


          THIS AMENDMENT (this "Amendment") to the Employment Agreement (the
"Employment Agreement") dated as of February 16, 2001, by and between Cogentrix
Energy, Inc. (the "Company"), and Thomas F. Schwartz (the "Executive"), is
entered into effective as of November 12, 2001.

W

I T N E S S E T H :




          WHEREAS, the Company believes that, in the event it is confronted with
a Change of Control of the Company (as defined in the Employment Agreement),
continuity of management will be essential to its ability to evaluate and
respond to such change in ownership in the best interests of its shareholders;

          WHEREAS, the Company understands that any such Change of Control may
present significant concerns for the Executive with respect to his financial and
job security;

          WHEREAS, the Company desires to assure itself of the Executive's
services during the period in which it is confronting such Change of Control and
to provide the Executive certain financial assurances to enable the Executive to
perform the responsibilities of his position without undue distraction and to
exercise his judgment without bias due to his personal circumstances;

          WHEREAS, the Company desires to facilitate an efficient transition
during the period following any such Change of Control;

          WHEREAS, the Company wishes to retain for the immediate future the
expertise and services of the Executive in order to maintain continuity of the
business following a Change of Control; and

          WHEREAS, to achieve these objectives, the Company and the Executive
desire to amend the Employment Agreement to provide the Company and the
Executive with certain rights and obligations upon the occurrence of a Change of
Control.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and the Executive hereby agree to the following:

          1.        Effectiveness and Term of Amendment; Employment.


          (a)        This Amendment shall only become effective in the event of
a Change of Control and, in such event, shall remain in full force and effect
from the date of the Change of Control until the end of the Post-Change of
Control Employment Period (as defined below).

          (b)        Subject to this Amendment and the Employment Agreement,
Executive hereby acknowledges and agrees that it is his intention to remain
employed by the Company (or its successor) for the Six-Month Period (as defined
below).


          2.        Payment to Executive Upon Change of Control. In the event of
a Change of Control, the Company shall pay to the Executive the amount set forth
in Section 4(a) of the Employment Agreement. Payment shall be made in full on
the date of the Change of Control and shall be wired in immediately available
funds to the bank account utilized for Executive's monthly payroll. This payment
shall be in lieu of any payment otherwise due under Sections 4(a) and 5(a) of
the Employment Agreement.

          3.        Base Salary During Post-Change of Control Employment Period.
During the Post-Change of Control Employment Period, the Executive's Base Salary
shall be not less than the Executive's Base Salary in effect immediately prior
to the Change of Control. The Base Salary may be increased, but shall not be
decreased, during such Post-Change of Control Employment Period, in accordance
with the Company's (or its successor's) normal practice.

          4.        Certain Payments under Bonus, Incentive Bonus and Profit
Sharing Plans.


          (a)        Termination of Employment by the Company Without Cause or
by the Executive for Good Reason. In the event of a termination of the
Executive's employment during the Six-Month Period (I) by the Company (or its
successor) other than for Willful Misconduct (as defined in the Incentive Bonus
Plan) or (II) by the Executive for Good Reason (as defined below), or in the
event the Executive's employment has not terminated as of the end of the
Six-Month Period, the Company shall pay to the Executive a lump sum payment of
an amount equal to:


(i)          the aggregate amount of the Bonus, Incentive Bonus and Profit
Sharing Plan Distribution (each of the foregoing terms as defined below) paid or
payable to the Executive for services rendered to the Company in respect of the
most recently completed fiscal year immediately prior to the year in which the
Change of Control occurred; divided by

(ii)         365; multiplied by

(iii)        the number of calendar days in the Post-Change of Control
Employment Period.


           In the event of a termination of the Executive's employment by the
Company other than for Willful Misconduct during the Six-Month Period, the lump
sum payment contemplated by this Section 4(a) shall be computed by adding an
additional 30 calendar days to the number of calendar days calculated to be in
the Post-Change of Control Employment Period in Section 4(a)(iii) hereof;
provided, however, that the addition of these 30 days shall in no event cause
the total number of days in the Post-Change of Control Employment Period to
exceed 180. Payment of the amount described in this Section 4(a) shall be made
in full within ten business days following the date of termination of employment
or following the last business day of the Six-Month Period, as applicable, and
shall be wired in immediately available funds to the bank account utilized for
Executive's monthly payroll.

          (b)        Payment of Pre-Change of Control Bonus. In the event of a
termination of the Executive's employment during the Window Period (as defined
below) for any reason other than Willful Misconduct, the Company shall pay to
the Executive, in accordance with the terms and conditions of the Incentive
Bonus Plan and the Profit Sharing Plan and in accordance with the past practice
of the discretionary bonus policy, a pro rata payment in respect of the period
from the beginning of the Plan Year (as defined in such plans) and ending on the
date of the Change of Control. The Executive shall be entitled to receive such
pro rata payment as of the applicable dates on which bonuses under the terms and
conditions of the Incentive Bonus Plan and the Profit Sharing Plan and in
accordance with discretionary bonus policy would ordinarily otherwise be paid.

          (c)        Termination of Employment for Other Reason. In the event of
a termination of the Executive's employment by the Company for Willful
Misconduct, the Executive will not be entitled to any bonus payment under this
Section 4.


          5.        Effectiveness of Employment Agreement and Incentive
Compensation Plans and Policies. Except as specifically set forth herein, the
Employment Agreement and the incentive compensation plans and policies of the
Company shall remain in full force and effect in accordance with their terms and
conditions; provided, however, that amounts otherwise payable under the
incentive plans and policies identified herein, in respect of the Company's
financial performance for the year in which the Change of Control occurs, shall
be reduced (but not below zero) by the amounts paid or payable under Section
4(a) and Section 4(b) hereof.

          6.        Inconsistencies. In the event of any inconsistency between
any provision of this Amendment, on the one hand, and the terms of the
Employment Agreement or the incentive compensation plans and policies, on the
other hand, the provision in this Amendment shall prevail.

          7.        Defined Terms. Capitalized terms used but not defined or
identified herein shall have the meanings set forth in the Employment Agreement.


          (a)        Post-Change of Control Employment Period" shall mean that
period of time immediately following the Change of Control equal to the shorter
of (i) the period of time the Executive remains employed by the Company (or its
successor) immediately following the Change of Control and (ii) the Six-Month
Period.

          (b)        "Six-Month Period" shall mean the 180-day period beginning
on the date on which the Change of Control occurs.

          (c)        "Window Period" shall mean the one year period following
the Change of Control.

          (d)        "Good Reason" shall mean (i) a material adverse alteration
in the nature or status of the Executive's responsibilities from those provided
in the Employment Agreement or the transfer of a significant portion of such
responsibilities to one or more other persons, (ii) the failure by the Company
to pay or provide to the Executive, within 30 days of a written demand
therefore, any amount of compensation or any benefit which is due, owing and
payable pursuant to the terms hereof or of any applicable plan, program,
arrangement or policy or (iii) the breach in any material respect by the Company
of any of its other obligations or agreements set forth herein or in the
Employment Agreement and the failure by the Company to cure such breach within
30 days after written notice thereof from the Executive.

          (e)        "Bonus" shall mean the discretionary cash payment made by
the Company to the Executive at the sole discretion of the Chief Executive
Officer.

          (f)        "Incentive Bonus" shall mean the incentive compensation
received by the Executive pursuant to the Incentive Bonus Plan.

          (g)        "Profit Sharing Plan Distribution" shall mean the cash
payment Executive is entitled to receive pursuant to the Profit Sharing Plan.


          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

COGENTRIX ENERGY, INC.



                 /s/ DAVID J. LEWIS                   
By:  David J. Lewis
Its:   Chairman & CEO



            /s/ THOMAS F. SCHWARTZ          
Thomas F. Schwartz


